Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xie, Wen on 07/27/2022. The application has been amended as follows:  
Claims 1 and 8 are amended as follows:
(Currently Amended) An image processing method implemented by a computer, the image processing method comprising: extracting feature points from captured images that are sequentially generated by an image capture device and include at least a first captured image and a second captured image generated prior to the first captured image; determining whether the number of feature points extracted from the first captured image exceeds a threshold value; and calculating a similarity index between the first captured image and the second captured image and specifying a location on a musical score  of the first captured image relative to the second captured image, upon determining that the number of the feature points extracted from the first captured image is below the threshold value.

8. (Currently Amended) An image processing device, comprising: an electronic controller including at least one processor, the electronic controller being configured to execute a plurality of modules including an extraction module that extracts feature points from captured images that are sequentially generated by an image capture device and include at least a first captured image and a second captured image generated prior to the first captured image, Page 3 of 9Appl. No. 17/094,404 Amendment dated June 29, 2022 Reply to Office Action of April 26, 2022 a determination module that determines whether the number of feature points extracted from the first captured image exceeds a threshold value, and an analysis module that calculates a similarity index between the first captured image and the second captured image and specifies a location on a musical score  of the first captured image relative to the second captured image, upon the determination module determining that the number of the feature points extracted from the first captured image is below the threshold value.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claim language to make it clear calculates a similarity index between the first captured image and the second captured image and specifies a location in particular on a musical score.  The prior art does not teach this doing it on a musical score. The prior art was only concern with trimming some musical notes. But not specifically putting the location on a musical score. The amendment above makes it clear that it is on a musical score and not on a regular document which could then read on an OCR procedure. And would not be obvious to do this on a musical score. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/